Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including a controller that restricts a forward rotation of the spool when the tension of the wire becomes less than the first threshold value and becomes equal to or less than a second threshold value, which is less than a gravitational force acting on the hook. 
 By contrast, Ichihara (US 2018/0312247 A1) discloses an unmanned aerial vehicle comprising a main body, a plurality of rotary wings, a wire for suspending an object from the UAV, a hook attached to the wire, a spooling winch such that the wire is wound in forward and back directions, and a controller that restricts backward rotation of the spool when tension of the wire becomes less than a first threshold value. However, Ichihara fails to mention to the controller being capable of restricting the forward direction of the spool as well as restricting the forward direction of the spool when the tension of the wire becomes less than the first threshold value and becomes equal to or less than a second threshold value, which is less than a gravitation force acting on the hook. 
By further contrast, Curran et al. (US 2018/0244391 A1) discloses an unmanned aerial vehicle comprising a controller for controlling and restricting the backward and forward rotation of the spool coupled to the UAV. However, Currant et al. fails to mention a controller that restricts backward rotation and restricts forward rotation of the spool which is also dependent upon a tension of wire being less than a first threshold value, and the tension of wire becoming less than the first threshold value and becomes equal or less than a second threshold value, which is less than a gravitation force acting on the hook.
By further contrast, Buchmueller (US 2017/0197718 A1) discloses an unmanned aerial vehicle comprising a controller for controlling and restricting the backward and forward rotation of the spool coupled to the UAV. However, Currant et al. fails to mention a controller that restricts backward rotation and restricts forward rotation of the spool which is dependent upon a tension of wire being less than a first threshold value, and the tension of wire becoming less than the first threshold value and becomes equal or less than a second threshold value, which is less than a gravitation force acting on the hook.
Therefore, it would have not been obvious to incorporate prior art which disclose spooling winches for unmanned aerial vehicles, in particular spooling winches which utilize controllers for restricting backward and forward rotation of wires that is dependent upon a range of tension threshold values in the manner as described above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642